 1   M. ELIZABETH DAY (SBN 177125)                         DARIN W. SNYDER (S.B. #136003)
     eday@feinday.com                                      dsnyder@omm.com
 2   DAVID ALBERTI (SBN 220265)                            LUANN L. SIMMONS (S.B. #203526)
     dalberti@feinday.com                                  lsimmons@omm.com
 3   MARC BELLOLI (SBN 244290)                             DAVID ALMELING (S.B. #235449)
     mbelloli@feinday.com                                  dalmeling@omm.com
 4   FEINBERG DAY ALBERTI LIM & BELLOLI                    MELODY DRUMMOND HANSEN
     LLP                                                   (S.B. #278786)
 5   1600 El Camino Real, Suite 280                        mdrummondhansen@omm.com
     Menlo Park, CA 94025                                  MARK LIANG (S.B. #278487)
 6   Tel: 650.618.4360                                     mliang@omm.com
     Fax: 650.618.4368                                     BILL TRAC (S.B. #281437)
 7                                                         btrac@omm.com
     HAO NI (pro hac vice)                                 O’MELVENY & MYERS LLP
 8   hni@nilawfirm.com                                     Two Embarcadero Center, 28th Floor
     NI, WANG & MASSAND, PLLC                              San Francisco, California 94111-3823
 9   8140 Walnut Hill Lane, Suite 500                      Tel: (415) 984-8700
     Dallas, TX 75231 Telephone: (972) 331-4600            Facsimile: (415) 984-8701
10   Facsimile: (972) 314-0900
     Attorneys for Plaintiff                               Attorneys for Defendant
11                                                         GOOGLE LLC
     HYPERMEDIA NAVIGATION LLC
12

13                             UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15                                    OAKLAND DIVISION
16

17   HYPERMEDIA NAVIGATION LLC,                         Case No. 4:18-cv-06137-HSG
18                       Plaintiff,                     STIPULATION AND ORDER TO
                                                        STAY DEADLINES
19         v.
20   GOOGLE LLC,
21                       Defendant.
22

23

24

25

26

27

28                                                                              STIPULATION AND
                                                  -1-                              ORDER TO STAY
                                                                             NO. 4:18-CV-06137-HSG
 1             Plaintiff Hypermedia Navigation LLC (“Hypermedia”) and Defendant Google LLC
 2   (“Google”) (collectively, the “Parties”) give notice that the Parties have reached a tentative
 3   settlement in principle.      The Parties are currently working on preparing final settlement
 4   documentation and, at the appropriate time, anticipate submitting a stipulation for dismissal of this
 5   matter.
 6             In the interim, the Parties respectfully request that the Court stay and extend all pending
 7   deadlines for 30 days, including the following deadlines that are scheduled to occur within the next
 8   30 days:
 9

10                                                            Current           Proposed New
                                                              Deadline          Deadline
11             Exchange of Preliminary Constructions and      6/6/2019          7/5/2019
12             Extrinsic Evidence
               Deadline for Plaintiff to file any Amended     6/17/2019         7/17/2019
13             Complaint
14             Joint Claim Construction and Prehearing        6/20/2019         7/19/2019
               Statement
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                    STIPULATION AND
                                                      -2-                                ORDER TO STAY
                                                                                   NO. 4:18-CV-06137-HSG
 1
                                                        Respectfully submitted,
 2   Dated: June 6, 2019                                NI, WANG & MASSAND, PLLC
 3

 4                                                      By:    /s/ Hao Ni
                                                                Hao Ni
 5
                                                        Attorney for Plaintiff
 6                                                      HYPERMEDIA NAVIGATION LLC
 7
     Dated: June 6, 2019                                O’MELVENY & MYERS LLP
 8

 9
                                                               /s/ Mark Liang
10                                                              Mark Liang
11                                                     Attorney for Defendant
                                                       GOOGLE LLC
12

13

14
                                        FILER’S ATTESTATION
15
            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Mark Liang, attest that
16
     concurrence in the filing of this document has been obtained.
17
     Dated: June 6, 2019                          /s/ Mark Liang
18                                                       Mark Liang
19

20

21

22

23

24

25

26

27

28                                                                                    STIPULATION AND
                                                     -3-                                 ORDER TO STAY
                                                                                   NO. 4:18-CV-06137-HSG
 1                                    ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   DATED: June 6, 2019
                                The Honorable Haywood S. Gilliam, Jr.
 5                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                    STIPULATION AND
                                        -4-                              ORDER TO STAY
                                                                   NO. 4:18-CV-06137-HSG
